Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,712,816. 
Pending claims 
Patent claims 
1. An in-vehicle computing system of a vehicle, the in-vehicle computing system comprising: 
a light source; 
a camera; 
a lens filter; 
a display; 
a processor; and 
a storage device storing instructions executable to:
       direct light from the light source to an eye of an occupant of the vehicle;
        

the lens filter; 
         determine a gaze direction of the occupant of the vehicle based on the light received at the camera; and
         operate one or more of the in-vehicle computing system and another vehicle system based on the determined gaze direction.

a camera;
a display; 
a processor; and 


a storage device storing instructions executable to: 
        direct light from the light source to an eye of one or more occupants of the vehicle, the camera and the light source being located outside of a line of sight of the one or more occupants of the vehicle; 

         
    determine a gaze direction of each of the one or more occupants of the vehicle; and 
      operate one or more of the in-vehicle computing system and another vehicle system based on the determined gaze direction.
2. The in-vehicle computing system of claim 1, further comprising an infrared filter configured to receive the light reflected from the eye of the one or more occupants of the vehicle.


As can be seen above, differences (underline portions) between pending claim 1 and patent claims 1-2 are minimal. Thus, the pending claim 1 has been modified to become broader than the patent claims 1-2 by removing the features “the camera and the light source being located outside of a line of sight of the one or more occupants of the vehicle” from the pending claim 1. The motivation for doing so would protect the pending claims as broad as possible in order to have more products in the industrial applicability.
Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Current invention teaches “a head unit for an in-vehicle computing system of a vehicle” including claimed limitations “operate one or more of the in-vehicle computing system and 

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches or suggests dependent claim 2 wherein the camera is positioned on an extension arm mounted to a rear surface of a housing; wherein the camera extends above the rear surface of the housing; and wherein the extension arm is positioned at an angle with respect to at least one of a longitudinal axis of the housing, and a transverse axis perpendicular to the longitudinal axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez US 2016/0085301.
Regarding claim 1, Lopez teaches an in-vehicle computing system of a vehicle, (a computing device 102 is on a stand or resting on a surface. In some embodiments, the computing device 102 is mounted in a vehicle, see ¶28, and Figs 1-4) the in-vehicle computing system comprising: a light source (a LED 106, Fig 1, ¶29); a camera (a camera 108, Fig 1, ¶29); a lens filter (a lens with infrared filter, ¶32); a display (a display device, ¶28); a processor (a CPU, ¶37); and a storage device (a memory, ¶77).
Lopez does not disclose in the above-cited embodiment limitation “direct light from the light source to an eye of an occupant of the vehicle; receive, at the camera, light reflected from the eye of the occupant of the vehicle and transmitted through the lens filter; determine a gaze direction of the occupant of the vehicle based on the light received at the camera; and operate one or more of the in-vehicle computing system and another vehicle system based on the determined gaze direction”
However, in another embodiment of Lopez does suggest [0041] FIG. 5 is a block diagram of an example flow of data used to facilitate eye tracking control. The one or more cameras and the infrared LED illumination modules 502 may capture an image of the user. The eye feature detection module 504 may use the captured data to detect eye features (e.g., location and orientation of eyes, pupils, irises, corneal reflections, etc.). Using the detected eye features, the gaze estimation module 506 may estimate the user's point of regard or line of sight, which may then be used to control aspects of an application through the eye control module 508. In some embodiments, the gaze 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this teaching as Lopez suggests in Fig 5, to modify the embodiment of Figs 1-4. The motivation for doing so would improve safety while the user is driving a vehicle. Lopez ¶63.
Regarding claim 4, Lopez teaches the in-vehicle computing system of claim 1, wherein the lens filter is an infrared filter. ([0031] In some embodiments, the docking device 104 may also include a suitable type of infrared pass filter (e.g., active, mechanical, high-pass, band-pass, etc.). In some embodiments, the infrared pass filter is a high-pass filter that blocks light below 800 nm in wavelength and allows light above 800 nm in wavelength. In some embodiments, the infrared band pass filter may only allow light between 800 and 900 nm in wavelength to enter the one or more cameras of the camera module 108. [0032] a lens with infrared filter.)
Regarding claim 5, Lopez teaches the in-vehicle computing system of claim 1, wherein the display is mounted on a front face of a housing, and the light source and the camera are mounted on the front face of the housing along a top and/or bottom edge of the housing. ([0029] While the docking device 104 of FIG. 1 is depicted at the bottom of the computing device 102, one of ordinary skill in the art will appreciate that the docking device 104 may be located at any suitable location relative to the computing device 102, and may be attached (e.g., connected via a direct electrical connector), or unattached (e.g., communicating over Bluetooth or a wireless network). The docking device 104 may include a camera module 108 and one or more light-emitting diodes 
Regarding claim 6, Lopez teaches the in-vehicle computing system of claim 1, wherein the in-vehicle computing system is positioned in a center console of the vehicle to a side of an instrument cluster positioned in front of a driver of the vehicle. ([0036] the one or more cameras and the LEDs may be integrated into the dashboard of a vehicle and connected to a computing device. [0045] In some embodiments, an eye tracking system is built into a screen or is mounted in a specific location on the screen, as described above. In some other embodiments, the components of the eye tracking system (e.g., the one or more cameras and the one or more light sources) are integrated into another element like a car dashboard, a head mounted display, a helmet, etc. See Fig 9A and 9B).
Regarding claim 7, Lopez teaches the in-vehicle computing system of claim 1, wherein the light from the light source is directed to eyes of one or more occupants of the vehicle; wherein the light received at the camera is reflected from the eyes of the one or more occupants of the vehicle and transmitted through the lens filter; wherein gaze directions of the one or more occupants of the vehicle are determined based on the light received at the camera; and wherein the one or more of the in-vehicle computing system and another vehicle system are operated based on the determined gaze directions. ([0059] FIG. 10 is a flowchart of an example method 1000 of adjusting display transparency based on eye convergence, according to some embodiments. Prior to detecting the eye convergence, user-specific eye tracking calibration may be 

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 19, 2021